KUNKLE, J.
This court had occasion to examine an affidavit of this nature in the case of Columbus v Carson, reported in 23 Oh Ap, page 299. We do not think this affidavit properly charged a second offense and that the Court of Common Pleas correctly so held and properly remanded the cause to the trial court for a re-sentence of the plaintiff in error as of a first offense. We cannot see that the plaintiff in error was prejudiced by the remanding of the cause for a proper sentence under the proven facts.
The judgment of the Court of Common Pleas will be affirmed and the cause remanded for such further proceedings as are provided by law. 4
ALLREAD, PJ, and HORNBECK, J, concur.